Requestor:   Lawrence Dittleman, Esq., Town Attorney Town of New Castle Box 290, Gedney Station White Plains, N Y 10605-0290
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have inquired whether a town board may make the office of receiver of taxes a full-time position during the current term with an increase in salary to a full-time level. Further, you have inquired as to the procedure for accomplishing this result.
We agree with your conclusion that section 27(1) does not require a local law to increase the salary of the receiver of taxes during the fiscal year. Under that provision, a local law is required only for the positions of town board member, elected town clerk and elected town superintendent of highways.1
In a prior opinion, we noted that it is common to establish compensation levels by resolution. Informal Opinion No. 90-52. In many municipalities, salaries are established as part of the annual budget which is typically enacted by resolution. Ibid. There is no requirement that resolutions increasing the salaries of elected officials be presented to the voters for approval. Ibid.
On the other hand, if the salary of the receiver of taxes has been established by local law, it is necessary that another local law be enacted to increase the salary. Local laws cannot be amended by resolution. Informal Opinion No. 90-52. A local law increasing the salary of an elected officer of a town during his term of office is subject to a referendum on petition. Municipal Home Rule Law § 24(2)(h).
We conclude that the salary of a receiver of taxes may be increased during his term of office. If the increase in salary can be accomplished through enactment of a resolution, that action is not subject to a referendum.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
1 Compare Sacco v Maruca, 175 A.D.2d 578 (4th Dept. 1991), dealing with a reduction in the salary of an elected official during his term of office.